AMENDMENT TO THE MANAGED PORTFOLIO SERIES CUSTODY AGREEMENT THIS AMENDMENT dated as of the 19th day of November, 2014, to the Custody Agreement, dated as of April 6, 2011, as amended(the "Agreement"), is entered into by and between MANAGED PORTFOLIO SERIES, a Delaware statutory trust (the "Trust") and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add the TorrayResolute Small/Mid Cap Growth Fund; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of Managed Portfolio Series: Exhibit V, the TorrayResolute Small/Mid Cap Growth Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. MANAGED PORTFOLIO SERIES U.S. BANK, N.A. By: /s/ James R. Arnold By: /s/ Michael R. McVoy Name: James R. Arnold Name: Michael R. McVoy Title: President Title: Senior Vice President 1 Exhibit V to the Managed Portfolio Series Custody Agreement Name of Series Date Added TorrayResolute Small/Mid Cap Growth Fund on or after November 19, 2014 Domestic Custody Fee Schedule at November, 2014 Annual Fee Based Upon Market Value Per Fund* […] basis point on average daily market value Minimum annual fee for the 2 fund complex - $[…] Plus portfolio transaction fees Portfolio Transaction Fees $[…] per book entry DTC transaction/Federal Reserve transaction/principal paydown $[…] per short sale $[…] per U.S. Bank repurchase agreement transaction $[…] per option/future contract written, exercised or expired $[…] per mutual fund trade/Fed wire/margin variation Fed wire $[…] per physical security transaction $[…] per disbursement (waived if U.S. Bancorp is Administrator) $[…] per segregated account per year § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus 2. Plus Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, extraordinary expenses based upon complexity, and all other out-of-pocket expenses. *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. Advisor’s Signature below acknowledges approval of the domestic fee schedules on this Exhibit V. TorrayResolute, LLC By: /s/ Nicholas Haffenreffer Printed Name: Nicholas Haffenreffer Title: President & CIODate: 12/3/14 2
